DETAILED ACTION


Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Any grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/23/2022.
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 are dependent from cancelled claim 2. Therefore, these claims are indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016/052604). WO 2016/0526041 has a publication date of 4/7/2016. Because WO 2016/052604 is in Japanese, the US equivalent, US 2018/0186958, is cited below. 
Yamamoto et al. teach a bead expanded molded article (i.e. a particle foam) made from a resin having a glass transition temperature of 180ºC or more (abstract, ¶13) and preferably 260ºC or less (¶38). The pre-expanded (meaning the particles are foamed/expanded) have a cell diameter ranging from 10 µm or more and 1,200 µm or less, which is a range of from 0.01 to 1.2 mm (see ¶127). This falls within the range of instant claim 1. An expressly named example resin having a glass transition temperature of 180ºC or more is polyetherimide resin (¶36). In Example 1-18, expandable resin particles are formed from a polyetherimide raw material having a Tg of 217ºC and using mass of carbon dioxide as a blowing agent. Example 1-9, which uses an amount of PEI and blowing agent which falls within the range of amended instant claim 1, has a cell diameter of 250 µm, which meets instant claims 1 and 7. As a blowing agent and cells are present, the particles are polyetherimide particle foam. The cell diameter also meets instant claim 7. Identical amounts of identical materials are present in the particle foam as recited in the instant claims. This example will necessarily have the Tg recited in instant claim 1, again, because identical amounts of identical materials are combined to form an identical product (a particle foam) in Yamamoto et al. as discussed in the instant claims. The PEI particle foam will also necessarily have the properties recited instant claim 5. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Other examples of blowing agent include alcohols, ketones, ethers, hydrocarbons such as butane and pentane (alkanes), or mixtures of the foregoing with each other or with, for example, carbon dioxide or chemical blowing agents (see ¶49-50).
Regarding instant claim 3, Yamamoto et al. specifically disclose that the compositions used to produce the particles may further include a cell-adjusting (i.e. nucleating agents) such as talc, mica, silica; a plasticizer; or the like. The amounts of materials of Example 1-18 fall within the range of instant claim 1, even with the “consisting of” language in amended instant claim 1. Furthermore, Yamamoto et al expressly teaches that two or more resins can be used, with the polymer having a Tg greater than 180ºC (such as the Ultem 1010 used in Example 1-18) being present in a preferable amount of 90 mass% or more. This means the additional polymer is present in an amount of 10 mass% or less. Additional polymers include sulfur-based polymers, which are a “polymer component” meeting the additive of instant claims 1 and 3. See ¶36. This meets 3 and 19. The amount of additional polymer, which meets the additive of instant claims 1, 3 and 19, overlaps the range of amended instant claim 1. 
Yamamoto et al. teach that the beads preferably contain 6% by mass or more and 15% by mass or less of a blowing agent (¶56). Yamamoto et al. teaches that additional resins can be present, provided that the resin having a glass transition temperature of 180ºC or more is present in a preferably amount of 90% by mass or more. See ¶47. As the resin having a Tg greater than 180ºC or more, which is the Ultem polyetherimide in the Examples of Yamamoto et al., is present in a preferable amount of 90% by mass or more, this means the remaining 0 to 10 mass% would be the additional resin, such as sulfur-based resins.  The amount of blowing agent; resin having a glass transition temperature of 180ºC; and additive such as additional polymer overlap the ranges of amended instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Yamamoto et al. to use amounts of PEI, blowing agent, and additive (including additional polymer) which meet the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Regarding the amendment to instant claim 1 which recites “and wherein the PEI particle foam is formed by…pre-foaming the pellet material with an energy of infrared radiation to form the PEI particle foam,” this is a product-by-process. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foams of Yamamoto have the same cell diameter and are made using an identical type of resin (with the same Tg) and type and amount of blowing agent recited in the instant claims. It is additionally noted that Yamamoto teaches that radiation heating methods can be used to pre-expand the particles of the invention (see ¶143). Yamamoto further expressly state that it is an object to obtain a molded article which is totally uniform. See ¶253. Yamamoto further teaches that the expanded beads are formed by extruding a composition from an extruder, underwater cooling the extrudate, and cutting of the extrudate. The melt temperature of the extruded composition was 350ºC, and the temperature of the mold at the extruder tip was 350ºC. The extruded beads are non-expanded and pre-expanded (prefoamed) in a subsequent step using, for example, radiation. The PEI foam products of Yamamoto, comprising the pre-expanded PEI beads containing the blowing agent, and the products of which have a uniform cell structure, appear to be identical to that of the instantly claimed invention, regardless of the method by which the PEI foams are heated for pre-expansion. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that “with conventional energy input by means of heat, the energy is slowly introduced from the outside to the inside,” further stating “Foaming with heat such as in Yamamoto causes an uneven cell structure,” as stated in the paragraph bridging pages 8-9 of the Remarks filed on 9/23/2022. Applicant further argues that “in extreme cases, even a “core-shell particle” can arise…” on page 9, line 2 of the Remarks filed on 9/23/2022.
This is not persuasive. 
Applicants have provided no factually supported objective evidence that an article of uneven foaming, or a “core-shell particle” article, is formed in Yamamoto et al. As stated in MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” It is further noted that Yamamoto teaches heating methods which use radiation, such as microwaves, and further specifically teaches that an object of the invention is to produce a totally uniform bead expanded molded article (see, for example, ¶251 and ¶253). The burden remains with Applicants to provide factually supported objective evidence, such as data, supporting the contention that the instantly claimed product-by-process produces a different product than that formed in Yamamoto. 
For the reasons provided above, Applicant’s arguments filed on 9/23/2022 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766